Citation Nr: 0506401	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  94-42 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, previously claimed as bladder infection and vaginal 
infection.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983, and from October 1986 to December 1992.  She 
also had active duty for training (ACDUTRA) for a portion of 
1985; however, the exact dates of ACDUTRA apparently remain 
unverified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for a genitourinary disorder, claimed as 
kidney and vaginal infection.  Issues perfected for appeal 
included a claim seeking service connection for bursitis of 
the knees.  The bursitis claim was resolved subsequently (see 
July 1999 Board decision) without subsequent action on the 
veteran's part seeking further review or reconsideration on 
that claim.  Therefore, the only matter now before the Board 
is the issue of service connection for a genitourinary 
disorder.  

The veteran affirmatively waived her right to a hearing 
before a Veterans Law Judge of the Board.  See Appeal to the 
Board (VA Form 9).

The Board has reviewed this claim three times - in March 
1997, July 1999, and August 2003 - and has ordered further 
evidentiary development on remand.  The remand directives 
having been completed, the claim is again before the Board 
for appellate review.  


FINDING OF FACT

The veteran has no current vaginal, bladder, or urinary tract 
infection, or any other genitourinary disorder.  




CONCLUSION OF LAW

With no medical evidence of a current disorder, the criteria 
for service connection for the claimed genitourinary 
disorder, to include vaginal and urinary tract infection and 
pyelonephritis, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Sabonis v. Brown, 6 Vet. App. 426 
(1994).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations - Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also is granted on a presumptive basis for 
certain diseases or disorders where there is evidence of a 
diagnosis and manifestation of such disorder to a compensable 
degree (10 percent) within one year after discharge from 
active service.  This provision applies to certain urinary or 
renal (kidney) disorders such as nephritis, as well as 
calculi of the kidney, bladder, or gallbladder.  38 C.F.R. 
§§ 3.307, 3.309 (2004).

II.  Evidence and Analysis

The crux of this case is not whether there was an in-service 
manifestation of the claimed genitourinary problems, as the 
records amply demonstrate that the veteran was treated in 
service for vaginal infection and pyelonephritis.  Nor is the 
central issue here whether the veteran has a history of 
pertinent recurrent symptoms - notably urinary tract 
infection - after service, as the evidence indicates that she 
does.  Rather, the analysis of this case turns on whether the 
veteran currently has such a disorder.  Evidence of 
manifestation of a current disorder is a fundamental element 
of the requirements for service connection.  As explained 
below, the evidence does not meet this requirement.        

The veteran's service medical records include a pre-entrance 
medical examination report, dated in February 1980.  Nothing 
therein indicates that the veteran had pre-existing 
genitourinary problems - all clinical findings noted therein 
related to the genitourinary system were deemed normal.  The 
veteran was treated for a vaginal infection.  See 1982 and 
1992 records.  She also received treatment for urinary tract 
infection and right pyelonephritis.  See, e.g., 1987-1988 
records.  Vaginitis also was noted in 1982 and in 1992.  It 
is noted that the veteran was involved in an in-service motor 
vehicle accident in 1990; however, there is no indication in 
the service medical records that she suffered any injury to 
the organs of the genitourinary system.  Rather, they suggest 
that treatment required after this incident concerned 
complaints about musculoskeletal problems, and primarily, 
back pain.    

The post-service medical evidence relevant to this claim is 
voluminous, as it not only includes VA medical center 
outpatient treatment records dated from the early 1990s 
(post-discharge) to mid-2004, but reports of numerous VA 
compensation and pension genitourinary disorders (C&P) 
examinations in connection with this claim.    

First, as for the VA outpatient care records, they indicate 
that the veteran was seen numerous times over the years, but 
particularly during the early to mid-1990s, for complaints of 
recurrent urinary tract and/or bladder infection, bactiuria, 
and "bladder colonization."  Records from the late 1990s 
primarily refer to prior history of recurrent infections.  
These records do not contain specific references to etiology, 
or indicate when the problem likely had its onset.  

As for the C&P examination reports, the veteran was first 
examined by VA in January 1993, less than two months after 
discharge from service.  (This examination was a "general 
medical examination," as various service connection claims, 
including that for vaginal and kidney infection, had been 
pending at that time.)  The examination report documents the 
veteran's reported history of several episodes of 
pyelonephritis characterized by flank pain and temperature 
responding to antibiotics; cystitis; and, since 1980, vaginal 
infections treated with creams and suppositories.  
Contemporaneous diagnostic test results (pelvic and pap 
smears; urinalysis) apparently were reviewed.  The doctor 
diagnosed the veteran with recurrent kidney and bladder 
infection and vaginitis by history only, as no abnormalities 
were found at that time.     

The August 1997 C&P examination report documents a diagnosis 
of recurrent urinary tract infection, possibly associated 
with bladder retention and history of pyelonephritis 
"probably times two."  No opinion as to etiology is given; 
nor was it determined whether urinary tract infection was 
found at that time, as a handwritten notation of the examiner 
provides that a urinary culture may be warranted, suggesting 
that there is not enough information upon which a definite 
diagnosis could be based.  

The August 1998 C&P examination report indicates that the 
veteran was diagnosed with chronic urinary tract infection 
and pyelonephritis by history only, as no such disorders were 
manifested at the time of the examination.  The examiner 
opined that the cause of recurrent symptoms could be hygienic 
practices, nothing the veteran's report about cleaning 
herself from "back to front" (from the anal area toward the 
vagina) after attending to calls of nature could be the 
culprit, as such practice could introduce bacteria into the 
urinary tract and/or vagina.  The examiner further noted 
that, anatomically, the urethra is near the vaginal introitus 
and anus, which could play a role in recurrent urinary tract 
infections.  The examiner reportedly advised the veteran to 
change her hygienic practices.      

Two months later, the veteran had another examination by the 
same physician who performed the August 1998 examination.  
Clinical findings as noted in the October 1998 C&P 
examination report note: the veteran's urethra was located 
"somewhat inferior to the vaginal vestibule, very, very near 
to the vaginal introitus"; evidence of a possible grade I 
cystocele; normal-appearing cervix; no enlargement in the 
adnexa; and no urinary incontinence on Valsalva or urethral 
hypermobility.  The examiner noted that prior work-ups 
(apparently referring to prior lab testing) had failed to 
demonstrate physiological reasons for recurrent infections.  
He opined that the location of the urethra in relation to the 
vaginal introitus and anus, in combination with hygienic 
practices, could be factors contributing to recurrent 
problems.   

Another C&P examination was conducted in March 2000 
consistent with the Board's July 1999 remand order, to ensure 
that a physician opine specifically as to the date of onset 
of the claimed genitourinary disorder; and whether the date 
falls within the dates of active duty; and, if the date of 
onset falls within the time period during which the veteran 
was not on active duty (that is, sometime between the first 
and second periods of active service), whether the disorder 
underwent aggravation during the second period of active 
duty.        

According to the March 2000 C&P examination report, a review 
of the veteran's history indicated that the last clinically 
documented infection was in 1998.  No abnormal finding was 
documented following a physical examination.  The doctor 
essentially concluded that the veteran should have 
contemporaneous lab studies (urinalysis and culture) 
performed to ensure that she does not have a "silent 
infection," noting that the last documented infection was in 
1998, and that history of prior lab work essentially had 
yielded unremarkable findings.  The examiner further stated 
that, whatever the etiology of the prior infections, the 
veteran may no longer have any infection at that time.

The Board again remanded the claim in August 2003 for further 
examination to ascertain whether the veteran has a current 
disorder, the date of onset, and an opinion as to etiology.  
In the May 2004 C&P examination report, the doctor noted that 
post-1998, there has been no urinary tract problem.  The 
veteran herself reported that she saw a VA primary care 
doctor regularly since 1998, but that she has had no symptoms 
related to prior infections since then.  The examiner stated 
that the veteran reported no symptoms that could suggest a 
current infection, such as polyuria, nocturia, dysuria, 
urinary incontinence, dribbling of urine, fever, or flank 
pain.  All findings were normal following a physical 
examination, which included "urinary system testing" (it is 
noted that a recent urine cultures showed presence of 
bactiuria, but it was described as "insignificant").  The 
examiner again advised the veteran to change hygiene 
practices consistent with the prior VA examiner's advice.  
The veteran is not on any medication, nor is she being 
treated currently for genitourinary symptoms.  The examiner 
concluded that the veteran is now "completely asymptomatic" 
with respect to the genitourinary system.    
          
As discussed earlier, service connection, generally speaking, 
requires evidence of an injury or some incident in service 
relative to the disorder for which service connection is 
being sought, current manifestation of such disorder, and 
medical evidence of an etiological, or causal, link between 
the two.  38 C.F.R. § 3.303 (2004).  

Here, the veteran clearly had treatment for pyelonephritis 
and vaginal infection during service.  She has complained of 
recurrent infections, particularly in the urinary tract, 
since then.  However, following numerous clinical studies, 
which included labwork, it was determined that the last 
clinically documented infection was some seven years ago.  
The veteran herself recently denied having symptoms typical 
of an infection, and she is not under any medication or 
therapy to suppress recurrent infection.  All clinical 
findings related to the genitourinary system were normal as 
of the most recent C&P examination.

With the above evidence, the Board finds that the claim must 
be denied because it lacks legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The application of 38 C.F.R. 
§ 3.303 has an explicit condition that the veteran must have 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).

Given the lack of evidence of legal merit to the claim based 
upon Rabideau and Sabonis, the Board's prior concern - 
notably, the issue of whether the disorder could have had its 
onset between the two active duty periods, and if so, whether 
there was chronic worsening during the second period of 
service - is moot.  Also moot is the issue of service 
connection based upon presumptive principles.  Further, given 
these conclusions, the status of verification of exact 
ACDUTRA dates is also not an issue of concern for the 
purposes of this decision.       

In consideration of all of the foregoing, the Board must 
conclude that the preponderance of the evidence is against 
the claim.  As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).    

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000, as well as any claim not decided 
as of that date, as is the case here.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In an April 2004 
letter, the RO advised the veteran of the principles of 
service connection, the status of the case, and the veteran's 
and VA's respective responsibilities in claim development, 
and asked the veteran to provide any other information and 
evidence to support her claim.  

Further, in August 2004, the veteran was provided a 
Supplemental Statement of the Case (SSOC).  The SSOC included 
the text of 38 C.F.R. § 3.159, which, among other things, 
explains that the veteran could submit any evidence in her 
possession pertinent to the claim, and discussed in detail 
what evidence is of record (including the May 2004 C&P 
examination), what criteria apply to her claim, and why the 
claim remains denied.  The cover letter accompanying the SSOC 
specifically informed the veteran that she could submit 
additional evidence within 60 days.  There is nothing to 
indicate that the veteran or her representative did not 
receive the SSOC, and nothing documenting return 
communication from either as to the existence of additional, 
but missing, relevant evidence.  Nor did either ask for 
further assistance in claim development.  Instead, the 
veteran's representative filed further argument for 
consideration prior to Board adjudication.  The Board finds 
it reasonable to interpret these developments to mean that 
the veteran and her representative are satisfied with the 
development in the claim and that appellate review is desired 
as soon as practicable.         

Thus, through the April 2004 letter and the SSOC, the veteran 
had full notice of VCAA requirements - what evidence is 
needed for a successful resolution of the service connection 
claim, what the respective claim development responsibilities 
are, what additional evidence is needed to substantiate the 
claim, and the so-called "fourth element" contained in 
38 C.F.R. § 3.159.  

It is arguable that VCAA notification was achieved in this 
case with a letter and SSOC, both issued well after the 
initial AOJ decision from which this appeal arises, and not 
with a single pre-AOJ decision notice.  These concerns 
constitute, at most, technical defects that posed no 
prejudice to the veteran.  The initial unfavorable AOJ 
decision giving rise to this appeal was issued in 1993, long 
before the VCAA enactment in November 2000.  As such, no VCAA 
notice was required by the RO before issuing this rating 
decision; nor was any such notice required through the 
issuance of the Board's second remand order (in 1999).  After 
enactment of VCAA, the Board reviewed the claim in August 
2003, and ordered further evidentiary development, which was 
completed.  During the appeal period following VCAA 
enactment, appropriate VCAA notice was given, as discussed 
above, as was ample opportunity during this period to provide 
relevant evidence or to ask VA for assistance in obtaining 
it.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Court acknowledged in 
Pelegrini at p. 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial 
unfavorable AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
In this case, she has received adequate notice, and any 
technical failure concerning the notice resulted in no 
prejudice to her claim.  The Board interprets the Pelegrini 
decision and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted 
at times.  The Board has conducted such an evaluation here 
and has determined that adequate notice was given.  The 
record is not incomplete due to VA action or inaction with 
respect to VCAA notification.  There is no reasonable basis 
to conclude that material evidence is missing and that 
fundamental fairness dictates further development.  All prior 
remand directives have been completed and appropriate C&P 
examinations were performed.       

As for the duty to assist, the RO obtained relevant records, 
which include VA medical evidence, including numerous VA 
medical examination records, and service medical records.  
The veteran was given an opportunity to personally given 
testimony related to the claim, but declined to exercise her 
right to do so.  She and her representative submitted written 
argument during the appeal period.  Appropriate medical 
examinations, including a contemporaneous examination in May 
2004, were provided.  Nothing in the record indicates that 
the veteran or her representative had identified relevant 
records for which either wanted VA's assistance in obtaining, 
to which VA failed to respond with assistance consistent with 
VCAA.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied its VCAA obligations.  The 
veteran's procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  The Board 
concludes, therefore, that a decision on the merits at this 
time would not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a genitourinary disorder, previously 
claimed as kidney infection and vaginal infection, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


